Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10, line 5 should end in a semicolon.   
Claim 10, line 12 recites “in response to receiving the indicating that the pump drive…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “in response to receiving the indication that the pump drive…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5-6, 10-12 and 16-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2008/0125700 to Moberg et al.
Regarding claim 1, Moberg et al. discloses a method of controlling a portable infusion pump system, comprising: 
sensing that a drive system (drive system/drive mechanism 432) of a portable infusion pump system (infusion pump 410, 410 is an ambulatory system; see paragraphs 38 and 42) is damaged 
in response to the sensing that the drive system detector (impact or acceleration switch 414) indicates said drive system is damaged, disabling the drive system housed in the portable infusion pump system (infusion pump 410) (paragraph 55).
Regarding claim 2, Moberg et al. discloses the claimed invention as discussed above concerning claim 1, and Moberg et al. further discloses further comprising in response to the sensing that drive system detector (impact or acceleration switch 414) indicates said drive system (drive system/drive mechanism 432) is damaged, emitting an audible alarm (audible alarm 430) (paragraphs 38, 40).
Regarding claim 3, Moberg et al. discloses the claimed invention as discussed above concerning claim 2, and Moberg et al. further discloses further comprising in response to the sensing that the drive system detector (impact or acceleration switch 414) indicates said drive system (drive system/drive mechanism 432) is damaged, displaying one or more alert text messages (text messages alerts are displayed on display 428, see paragraphs 27, 30 and 40) on a user interface display (display 428) of the portable infusion pump system (infusion pump 410) (paragraphs 27, 30, 33, 38 and 40).
Regarding claim 5, Moberg et al. discloses the claimed invention as discussed above concerning claim 1, and Moberg et al. further discloses that sensing that the drive system (drive system/drive mechanism 432) of the portable infusion pump system (infusion pump 410) is damaged via the drive system detector (impact or acceleration switch 414) comprises: detecting, by the drive system detector (impact or acceleration switch 414), a change in an electrical characteristic of said electrically conductive element (electrical conductive arm 602 and/or electrically conductive plug 606) (paragraphs 51, 55).
Regarding claim 6, Moberg et al. discloses the claimed invention as discussed above concerning claim 5, and Moberg et al. further discloses further comprising initiating an alarm when the drive system detector (impact or acceleration switch 414) detects that the electrical characteristic is substantially greater than zero (when the sensor 414 detects a predetermined level of acceleration, 

Regarding claim 10, Moberg et al. discloses a portable infusion pump system (infusion pump 410, 410 is an ambulatory system; see paragraphs 38 and 42), comprising: 
a pump drive system (drive system/drive mechanism 432) configured to dispense medicine from a portable housing (housing 420) of the portable infusion pump system (infusion pump 410); 
a drive system detector (impact or acceleration switch 414) including an electrically conductive element (electrical conductive arm 602 and/or electrically conductive plug 606; see Fig. 4, and paragraphs 51, 55) that is coupled to a component of the pump drive system (drive system/drive mechanism 432) in the portable infusion pump system (infusion pump 410) (paragraphs 38, 45, 51, 55); 
control circuitry (processor 418 and associated circuitry) that is configured to electrically communicate with the pump drive system to control dispensation of the medicine from the portable housing (paragraph 32); and 
memory (memory 422) storing executable instructions that, when executed by the control circuitry (processor 418) (paragraph 32 and 42), cause the control circuitry to perform operations of:  
receiving, from the drive system detector (impact or acceleration switch 414), an indication that the pump drive system (drive system/drive mechanism 432) of the portable infusion pump system (infusion pump 410) is damaged (paragraph 38 and 42);  
in response receiving the indication that the pump drive system (drive system/drive mechanism 432) is damaged, disabling the pump drive system (drive system/drive mechanism 432) housed in the portable housing (housing 420) of the portable infusion pump system (infusion pump 410) (paragraph 55).
Regarding claim 11, Moberg et al. discloses the claimed invention as discussed above concerning claim 10, and Moberg et al. further discloses that the drive system detector (impact or acceleration switch 414) is configured to detect a change in an electrical characteristic of said electrically 
Regarding claim 12, Moberg et al. discloses the claimed invention as discussed above concerning claim 11, and Moberg et al. further discloses that the operations further comprising initiating an alarm when the drive system detector (impact or acceleration switch 414) detects that the electrical characteristic is substantially greater than zero (when the sensor 414 detects a predetermined level of acceleration, switch 601 of the sensor can switch to an on state by closing the circuit (paragraph 54) and it is well known that a closed electrical circuit in the on state will have a detectable voltage/current, i.e., an electrical characteristic that is substantially greater than zero) (paragraphs 51, 54, 55).

Regarding claim 16, Moberg et al. discloses a method of controlling a portable infusion pump system (infusion pump 410), comprising: 
sensing (by way of impact or acceleration switch 414)  that a portable infusion pump system (infusion pump 410, 410 is an ambulatory system; see paragraphs 38 and 42) having a pump drive system (drive system/drive mechanism 432) for dispensing medicine to a patient positioned within a portable housing (housing 420) has experienced an impact (paragraphs 38, 51, 55); 
in response to the sensing that the infusion pump system (infusion pump 410) has experienced an impact, initiating patient safety countermeasures prior to the patient using the portable infusion pump system to dispense medicine after the impact has been sensed (i.e., stopping operation of the drive mechanism, see paragraph 55).
Regarding claim 17, Moberg et al. discloses the claimed invention as discussed above concerning claim 16, and Moberg et al. further discloses that the patient safety countermeasures comprise disabling the pump drive system (drive system/drive mechanism 432) housed in the portable housing (housing 420) (paragraph 55).
Regarding claim 18,
Regarding claim 19, Moberg et al. discloses the claimed invention as discussed above concerning claim 16, and Moberg et al. further discloses that the patient safety countermeasures comprise providing a textual display on a user interface display (text messages alerts are displayed on display 428, see paragraphs 27, 30 and 40) of the portable infusion pump system (infusion pump 410) prompting the user to perform a number of remedial actions (such as request input or confirm that communication has been established; paragraph 33) (paragraphs 27, 30, 33, 38 and 40).
Regarding claim 20, Moberg et al. discloses the claimed invention as discussed above concerning claim 16, and Moberg et al. further discloses sensing that the portable infusion pump system (infusion pump 410) has experienced an impact comprises: determining that in an electrical characteristic of an electrically conductive element (electrical conductive arm 602 and/or electrically conductive plug 606; see Fig. 4, and paragraphs 51, 55) coupled to a component of the pump drive system (paragraphs 38, 45, 51, 55) is substantially greater than zero (when the sensor 414 detects a predetermined level of acceleration, switch 601 of the sensor can switch to an on state by closing the circuit (paragraph 54) and it is well known that a closed electrical circuit in the on state will have a detectable voltage/current, i.e., an electrical characteristic that is substantially greater than zero) (paragraphs 51, 54, 55).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MOberg et al. as applied to claim 3 above, in further view of U.S. Publication No. 2011/0105955 to Yudovsky et al.
Regarding claim 4, Moberg et al. discloses the claimed invention as discussed above concerning claim 3, but Moberg et al. is not clear as to whether the alarm method further comprises that in response to the sensing that the drive system detector indicates said drive system is damaged, 
Yudovsky et al. teaches an infusion pump system (medical device 300 can be an infusion pump; paragraph 30) having alarm capabilities, and that the infusion pump system alert generating elements 324 include, individually or in any combination, and without limitation: an audio transducer or speaker; a display element (such as a touch screen display element); a light-emitting element (such as an LED) (paragraph 48). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have incorporated an extra light alarm, as taught by Yudovsky et al., into the device and method of Moberg et al. since this was a known design for alarm methods before the invention was made (paragraph 30 of Yudovsky et al.) and since having a plurality of alarms, or redundant, alarms helps ensure that the user of the infusion pump system is informed of the alarm condition. 

Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMBER R STILES/Primary Examiner, Art Unit 3783